Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 04, 2017

The Court of Appeals hereby passes the following order:

A17A0226, A17A0228. HASLAM v. THE STATE.

      In Case No. A17A0226, a jury convicted Devon Haslam of one count of
robbery by force, and in Case No. A17A0228, the jury convicted Haslam of one count
of robbery by force and one count of battery. The trial court entered judgment and
sentence on these convictions. Although Haslam filed an appeal in each case, he has
failed to enumerate any error relating to these convictions or their resulting sentences.
The Supreme Court of Georgia has made it clear that failure to enumerate any error
by the trial court requires dismissal of an appeal. Adamson v. Sanders, 279 Ga. 187,
188 (611 SE2d 44) (2005) (“Matters not enumerated as error will not be considered
on appeal.”); Wiring Solutions, LLC v. Astra Group, Inc., 335 Ga. App. 723, 726 (781
SE2d 597) (2016). Accordingly, the appeals in these cases are hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/04/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.